Citation Nr: 0602750	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  99-19 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints, to include the hips, knees and lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which in pertinent part denied service 
connection for arthritis of multiple joints.  In August 2002 
the Board initiated development of the claim pursuant to 
38 C.F.R. § 19.9(a)(2) (2002), in effect at that time, to 
include obtaining additional evidence and afforded the 
veteran an examination and medical opinion.  Subsequently, 
however, in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated portions of the new regulation.  The Federal 
Circuit specifically noted that 38 C.F.R. § 19(a)(2) (2002) 
was inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denied appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the RO for initial consideration.  See also 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  For this 
reason, the case was remanded to the RO by the Board in 
October2003, to give the veteran the opportunity for initial 
review by the AOJ review of newly received evidence, to 
include evidence submitted at a May 2005 personal hearing.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1304(c) 
(2005).  That development has been completed and the case has 
been returned to the Board for adjudication.  

In October 1999, the veteran perfected his appeal and 
requested a personal hearing before a decision review 
officer.  That hearing was held and the transcript is of 
record. 






FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran. 

2.  The veteran was evaluated and treated on several 
occasions while on active duty for knee and back complaints; 
however, his separation examination was negative for any 
pertinent abnormal objective findings, and the post-service 
medical evidence does not show a joint disability, including 
arthritis, until more than 24 years after his separation from 
service; there is no medical or satisfactory lay evidence of 
continuity of joint symptomatology; the only competent 
opinion weighs against the claim that there is a nexus 
between a current diagnosis of arthritis of any joint and 
service.

4.  The preponderance of the evidence is against a finding 
that arthritis of any joint was caused or aggravated by the 
veteran's service-connected bilateral pes planus or status-
post stress reaction of the right third toe. 


CONCLUSION OF LAW

Arthritis of multiple joints, to include the hips, knees and 
lumbar spine, was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein; multiple joint arthritis is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the August 2002 and 
October 2003 remands, the RO rating decisions, the statement 
of the case and supplemental statements of the case, issued 
in connection with the appellant's appeal have notified him 
of the evidence considered, the pertinent laws and 
regulations and the reasons his claim was denied.  In 
addition, correspondence from the RO sent to the appellant, 
to include the May 2005 letter, specifically notified him of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
the relative burdens of the appellant and VA in producing or 
obtaining that evidence or information.  That is, the 
appellant was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the May 
2005 letter, satisfied the notice requirements by: (1) 
informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  The May 2005 letter explicitly requested that 
he provide any evidence in his possession that pertained to 
his claim.  Additionally, he was informed that it was his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in his 
possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not enacted prior to the issuance of the February 1999 RO 
decision that is the subject of this appeal.  The RO 
obviously could not inform the veteran of law that did not 
yet exist.  Moreover, in Pelegrini II, the Court made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  The Board also notes 
that prior to the February 1999 RO decision and subsequently, 
the veteran has been presented opportunities to present any 
evidence in his possession or that he could obtain that would 
help substantiate his claim.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified and available relevant post-
service medical records.  The veteran has not made the RO or 
the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide his appeal. 

Additionally, as will be reflected in the analysis section of 
this decision, the VA examinations and medical opinions 
obtained by the RO, when viewed in conjunction with the lay 
and additional medical evidence associated with the claims 
file, is sufficient for a determination on the merits of the 
veteran's appeal.  See 38 C.F.R. § 5103A(d).  The relevant 
post-service medical evidence includes a report of a VA 
examination and an addendum to the report, which when read 
together was thorough in nature and included relevant 
findings, to include a nexus opinion addressing the claim of 
a link between arthritis of multiple joint and service or a 
service connected disability.  Under these circumstances, 
there is no further duty to provide another examination or 
medical opinion.  Id.  The Board finds that all obtainable 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's claim, any additional 
development or notification would serve no useful purpose. 
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

In January 1998, the RO granted the veteran's claim for 
service connection for status post-stress reaction of the 
third right toe as directly related to military service. A 
noncompensable evaluation was assigned.  In June 2000 the RO 
granted his claim for service connection for bilateral pes 
planus.  It is contended on behalf of and by the veteran, in 
essence, that his arthritis of multiple joints, to include 
the hips, knees and lumbar spine, began during service or is 
secondary to a gait disturbance associated with his service-
connected pes planus and right third toe disability.

The veteran's service medical records show that in a report 
of medical history dated in March 1969, he indicated that he 
had a history of swollen and painful joints, as well as a 
trick/locked knee.  He was seen in January 1970 with 
complaints that his knees had been bothering him for three 
days.  The clinician noted no objective findings and x-rays 
were reported negative.  He indicated that there were 
symptoms of early right chondromalacia of the patella.  In 
August 1970 the veteran presented with complaints of back 
ache.  The clinician found that his examination was normal 
and provided an impression of lumbar strain.  The veteran's 
discharge examination dated in November 1971 was negative for 
any findings attributable to a joint disability, to include 
arthritis.  In December 1971, he was seen for complaints of 
non-specific low back ache, determined to be probably due to 
sleeping on his stomach.  

A February 1997 post-service private medical report shows 
that the veteran was involved in a motor vehicle accident in 
late 1996.  He reported that the accident had aggravated his 
arthritic low back pain.  The clinician diagnosed lumbar 
syndrome with aggravation post-motor vehicle accident.  Post-
service medical records show treatment, to include therapy, 
for the lumbar spine following the motor vehicle accident 
(March 1997).  Post-service private medical records evince 
that the veteran sustained neck and back discomfort with 
injuries as a result of the motor vehicle accident of 1996 
(September 1997).  X-rays revealed osteoarthritic changes 
with cysts in the left hip and less severe changes in the 
right hip.  

A May 1998 private medical report shows that the veteran was 
diagnosed with degenerative arthritis of the right knee.  The 
clinician noted that due to the 1996 motor vehicle accident, 
he had injured his back and had developed sciatica causing 
him to limp.  In February 1999 a private clinician indicated 
that the veteran had severe degenerative disease of both 
hips, the lumbosacral spine, and both knees.  In November 
1999 the he underwent a VA examination.  He was diagnosed 
with primary degenerative joint disease of the knees and left 
hip, and the cervical, lumbar, and thoracic spine.  In a July 
2000 private medical report, a clinician opined that the 
veteran's disordered walking may have aggravated the 
veteran's back and knees condition, although it was rather 
unlikely that it could be responsible for the severity of the 
problem. 

A disability determination award letter from the Social 
Security Administration (SSA) received by the RO in November 
2002, shows that the veteran was granted disability benefits 
beginning in October 1997, with a primary diagnosis of severe 
degenerative disc joint disease of both hips and knees, and a 
secondary diagnosis of herniation of nucleus pulposis, L4-5. 

In November 2004, pursuant to the August 2002 Board remand, 
the veteran underwent a VA examination.  He reported that he 
developed pain in his feet after a running incident during 
active duty.  As a result, he developed swollen feet and was 
provided crutches.  The veteran related that in 1995 he had 
arthroscopic knee surgery and in 2000, he had a total left 
hip replacement.  He stated that he developed back pain 
following a motor vehicle accident in 1997.  Following an 
examination of the veteran, the examiner recorded the 
diagnoses as follows: no evidence of pes planus, pes cavus or 
hammertoes; no evidence of stress fractures; degenerative 
arthritis of the cervical spine, the lumbar spine and the 
knees.  He opined that it was less likely than not that the 
veteran's multiple arthritic changes were secondary to pes 
planus or a fracture or his right big toe.  The clinician 
indicated having reviewed the veteran's case file in 
preparation for the examination.  

In November 2004 the SSA sent a copy of the veteran's SSA 
case file to the RO.  The records contained therein were 
duplicative of those previously submitted by SSA in November 
2002.  

At the RO's request, the examiner who performed the November 
2004 VA examination prepared an addendum to the examination 
report.  The record shows that the RO forwarded the case file 
to the examiner.  The examiner concluded that the veteran's 
arthritis was secondary to the degenerative aging process and 
not likely secondary to events related to military service.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310(a).  The Court of 
Appeals for Veterans' Claims has held that when aggravation 
of a veteran's non-service connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exits, and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The service medical records show that in March 1969, the 
veteran reported a history of swollen and painful joints, as 
well as a trick/locked knee.  He was evaluated and treated on 
several occasions during service for knee and back pain 
complaints, to include in January 1970, and again in August 
1970, and chondromalacia of the right knee was suspected and 
he was diagnosed with lumbar strain.  However, upon the 
veteran's discharge examination in November 1971, there was 
indication of any complaints regarding the knees, hips or 
back, and the physical examination yielded normal findings.  
It is pertinent to note that the separation examination 
included a normal clinical evaluation of the veteran's 
musculoskeletal system, spine and lower extremities, and no 
pertinent abnormal objective findings or diagnoses were noted 
with respect to these or any other joints at that time.  In 
December 1971, the veteran was seen just prior to his 
discharge from service for complaints of non-specific low 
back ache, but the clinician determined that it was probably 
due to sleeping on his stomach, rather than an unresolved 
strain.  

The earliest port-service discharge records that provide 
evidence of arthritis of the joints are dated in 1996.  The 
records show complaints of arthritic low back pain, along 
with diagnoses that include lumbar syndrome with aggravation, 
post-motor vehicle accident, herniation of nucleus pulposis, 
L4-5; osteoarthritis of the left hip; and degenerative 
arthritis of the right knee.  In July 2000 a private 
clinician opined that veteran's disordered walking may have 
(emphasis added) aggravated his back and bilateral knee 
conditions, although it was further noted that it was rather 
unlikely that it could be responsible for the severity of the 
problem.  It is not clear whether the veteran's gait 
disturbance was caused by a service connected disability.  In 
fact, a May 1998 medical treatment report shows that the 
veteran's limp was likely caused by the injury to his back 
incurred during the post-service motor vehicle accident in 
1996.  In any event, 38 C.F.R. § 3.102 (2005) provides that 
service connection may not be based on a resort to 
speculation or even remote possibility, and a number of Court 
cases have provided additional guidance as to this aspect of 
weighing medical opinion evidence.  See, e.g., Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).  In view o 
the foregoing, the Board finds that the July 2000 private 
clinician's opinion that the veteran's disordered walking may 
have aggravated his back and bilateral knee conditions is of 
no probative value. 

The only clinician who did render a competent opinion on 
whether the veteran's arthritis of multiple joints is service 
related, opined that such a relationship was less likely than 
not.  Also, upon a review of the veteran's case file, to 
include a complete copy of his SSA case file, and an 
examination of the veteran in November 2004, the examiner 
opined that it was less likely than not that the veteran's 
multiple arthritic changes were secondary to his service-
connected pes planus and/or a right toe fracture.  
Thereafter, in August 2005, the VA physician who conducted 
the November 2004 examination prepared an addendum to the 
prior report, wherein he opined that the veteran's arthritis 
was secondary to the degenerative aging process, and he 
reiterated his conclusion that it was not likely secondary to 
events related to military service.  This November 2004 
opinion and August 2005 addendum to that opinion, rendered 
after a review of the veteran's claims file (including 
service medical records, post-service medical records and the 
veteran's SSA case file), and an orthopedic examination in 
November 2004, clearly weighs against the veteran's claim for 
service connection on a direct incurrence or secondary basis.  
Additionally, the earliest evidence of arthritis of the 
knees, back or hips is dated over 24 years after service 
discharge.  To the extent that the veteran is now contending 
that he had problems continually after service, his 
contentions are outweighed by the negative post-service 
medical evidence.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom.  Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].

The Board recognizes the assertions by the veteran that his 
arthritis of multiple joints is secondary to his service-
connected disabilities.  However, as a lay person he is not 
competent to provide a medical diagnosis or an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu, supra.  As a result, his contentions 
are not material to the issue of whether his arthritis of 
multiple joints is linked to service.  As the preponderance 
of the evidence is against the claim for direct incurrence, 
presumptive or secondary service connection for arthritis of 
multiple joints, to include the hips, knees and lumbar spine, 
the benefit-of-the-doubt rule is not for application and the 
claim must be denied.  38 U.S.C.A. § 5107(b); also see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 






ORDER

Entitlement to service connection for arthritis of multiple 
joints, to include the hips, knees and lumbar spine, is 
denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


